1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   ANTHONY POLO,                                )   Case No. CV 20-4857 FMO (MAAx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14   COUNTY OF LOS ANGELES, et al.,               )
                                                  )
15                        Defendants.             )
                                                  )
16
            Having been advised by counsel that the above-entitled action has been settled, IT IS
17
     ORDERED that the above-captioned action is hereby dismissed without costs and without
18
     prejudice to the right, upon good cause shown within 60 days from the filing date of this Order,
19
     to re-open the action if settlement is not consummated. The court retains full jurisdiction over this
20
     action, and this Order shall not prejudice any party to this action.
21
     Dated this 12th day of July, 2021.
22

23
                                                                           /s/
24                                                                  Fernando M. Olguin
                                                               United States District Judge
25

26

27

28
